Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,609,335 B2, in view of Bechtel, US 2012/0116632 A1.  The claims, although not identical in scope, are not patentable distinct because the instant claims further recite an installation position for a CMOS sensor, which is disclosed in Bechtel

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 recite:
wherein, when the range sensor-detected other vehicle enters the field of view of
said camera, said vehicular sensing system, at least in part via processing at said data
processor of image data captured by said camera and provided to said data processor,
determines that the range sensor-detected other vehicle is an object of interest; and

	The language “object of interest” is indefinite because the claims do not provide criteria defining an “object of interest.”; this limitation of determining that a range sensor detected object is an object of interest does not carry patentable weight because there is nothing in the claim to define/distinguish an object of interest from a non-object of interest.  The claim merely states that the vehicle sensing system determines said object is of interest “when the range sensor-detected other vehicle enters the field of view of said camera”.  For instance, if identifying an object of interest leads to different image processing steps or other actions by the vehicle vision system, an “object of interest” is defined by these causal relationships.
Claim 10 recites “accelerated” The term “accelerated” in claim 10 is a relative term which renders the claim indefinite. The term “accelerated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It renders indefinite the “determination… that the range-sensor detected other vehicle is an object of interest”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9-11, 13-15, 17, 19, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, US 2013/0242284 A1, in view of Bechtel, US 2012/0116632 A1.

Regarding claim 1, Zeng discloses: vehicular sensing system, said vehicular sensing system comprising:
a data processor disposed at a vehicle equipped with said vehicular sensing system (See figure 14, fusion system 190, implemented in a processor.);
wherein image data captured by said camera is provided to said data processor, and wherein image data captured by said camera and provided to said data processor is processed at said data processor (Image data is provided to cueing context block 194, from 192.);
a range sensor disposed at the equipped vehicle and having a field of sensing at least forward of the equipped vehicle (LiDAR sensor 166 in figure 13 has forward field of view 168.);
wherein the field of sensing of said range sensor overlaps a portion of the field of view of said camera (Field of view of LiDAR sensor 166 in figure 13 is the region 168, overlapping vision system 174 field of view 176, the latter having narrower arc than the former.);
wherein, during a driving maneuver of the equipped vehicle, and responsive at least in part to sensor data captured by said range sensor, said vehicular sensing system detects another vehicle that is located within the field of sensing of said range sensor and outside of the field of view of said camera and determines movement of the range-sensor detected other vehicle relative to the equipped vehicle ([0137] discloses with respect to figure 14 that the sensor fusion system 190  fuses target data from a vision system 174 with LiDAR scan cluster maps from at a cueing context block 194.  As disclosed in [0134], the output of vision system target data acts as a cueing signal to cause fusion of LiDAR sensor outputs with the image sensor outputs to identify a target by its x, y position, velocity (V-x, vy).);
wherein, when the range sensor-detected other vehicle enters the field of view of said camera, said vehicular sensing system, at least in part via processing at said data processor of image data captured by said camera and provided to said data processor, determines that the range sensor-detected other vehicle is an object of interest (When a vehicle enters the image sensor/radar field of view 174 in figure 13, a cueing signal is sent to a LiDAR tracking algorithm block 198 of figure 14, where target data is matched a stored object model.  This processing at the LiDAR tracking algorithm block and matching with a stored object model, responsive to the vision system tracking input, is a determination that the target is an “object of interest.”); and
wherein an output of said vehicular sensing system is provided for use by at least
one driving assist system of the equipped vehicle (As disclosed in last two lines of [0137] with respect to figure 14 that an application block 200 uses the estimated target parameters to implement one or more safety applications, such adaptive cruise control, automatic braking, etc.).
Zeng does not disclose:
a camera disposed at an in-cabin side of a windshield of the equipped vehicle and having a field of view through the windshield exterior and at least forward of the equipped vehicle, wherein said camera comprises a CMOS imaging array sensor;
wherein said camera is operable to capture image data;
	However Bechtel discloses in an analogous art a system for automatically controlling vehicle equipment, in which outputs from a rearview mirror-mounted camera are used to control certain vehicle functions (Abstract, [0009]).  Bechtel discloses in [0083] that this sensor has a forward view, and in [0085] discloses that the image sensor can be a CMOS sensor.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to equip the vehicle vision system disclosed in Zeng with at least one in-cabin mounted forward facing CMOS image sensor, as disclosed Bechtel, in order to provide a clear forward view, while also protecting the camera from the elements (Bechtel [0083].)

Regarding claim 3, the combination of Zeng in view of Bechtel discloses the limitations of claim 1, upon which depends claim 24.  This combination, specifically Zeng, further discloses: the vehicular sensing system of claim 1, wherein said data processor comprises an image processing chip (See [0162]).

	Regarding claim 4, the combination of Zeng in view of Bechtel discloses the limitations of claim 1, upon which depends claim 4.  This combination, specifically Zeng, further discloses the vehicular sensing system of claim 1, wherein said range sensor comprises a radar sensor (See [0134], line 4, disclosing using a radar sensor to act as cueing signal for a LiDAR sensor output fusion system.).

	Regarding claim 5, the combination of Zeng in view of Bechtel discloses the limitations of claim 1, upon which depends claim 5.  This combination, specifically Zeng, further discloses the vehicular sensing system of claim 1, wherein said range sensor comprises a lidar sensor (See [0134], disclosing alternatively using a vision system to act as cueing signal for a LiDAR sensor output fusion system.).

	Regarding claim 6, the combination of Zeng in view of Bechtel discloses the limitations of claim 1, upon which depends claim 6.  This combination, specifically Zeng, further discloses the vehicular sensing system of claim 1, wherein the field of view of said camera is 52 degrees or less forward of the equipped vehicle (See [0103], disclosing a horizontal field of view of about 25 degrees for the forward-facing camera.).

	Regarding claim 9, the combination of Zeng in view of Bechtel discloses the limitations of claim 1, upon which depends claim 9.  This combination, specifically Zeng, further discloses: the vehicular sensing system of claim 1, comprising a vehicle interface processor that receives the output of said range sensor and receives an output of said data processor (Cueing context block 194 in figure 14 is part of an interface processor, because it receives sensor output from both LiDAR sensors and a vision/radar sensor.).

	Regarding claim 10, the combination of Zeng in view of Bechtel discloses the limitations of claim 9, upon which depends claim 10.  This combination, specifically Zeng, further discloses: the vehicular sensing system of claim 9, wherein said vehicle interface processor communicates hypothesis information to said data processor for accelerated determination, via processing at said data processor of image data captured by said camera and provided to said data processor, that the range sensor-detected other vehicle is an object of interest (As disclosed in [0137], the cueing signal improves ability of the LiDAR system to uniquely identify objects over time, and to discern when multiple contacts correspond to a same object, enhacing object sensing and tracking.).

	Regarding claim 11, the combination of Zeng in view of Bechtel discloses the limitations of claim 1, upon which depends claim 11.  This combination, specifically Zeng, further discloses: the vehicular sensing system of claim 1, wherein the at least one driving assist system of the equipped vehicle comprises an adaptive cruise control system of the equipped vehicle (See [0137], last line).

	Regarding claim 13, the combination of Zeng in view of Bechtel discloses the limitations of claim 1, upon which depends claim 13.  This combination, specifically Bechtel, further discloses: the vehicular sensing system of claim 1, wherein the at least one driving assist system of the equipped vehicle comprises a headlamp control system of the equipped vehicle (See figure 14 flowchart.  As disclosed in [0134]-[0135], and [0173], the image sensor take glare and ambient light measurements to set a control state of the headlamps).
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate headlamp control in the vehicle vision system of Zeng, as disclosed in Bechtel, in order to automatically control highbeam/lowbeam state of the headlamps response to detection of oncoming vehicles, while avoiding false positive detections from objects such as reflective roadsigns (Bechtel [0173]).

	Regarding claim 14, the combination of Zeng in view of Bechtel discloses the limitations of claim 1, upon which depends claim 14.  This combination, specifically Bechtel, further discloses: the vehicular sensing system of claim 1, wherein, during the driving maneuver of the equipped vehicle, said vehicular sensing system determines that the range sensor detected other vehicle is moving relative to the equipped vehicle at least in part responsive to a global positioning system (See [0192]; rate at which vehicle heading is changing can be determined by GPS.).

	Regarding claim 15, the combination of Zeng in view of Bechtel discloses the limitations of claim 14, upon which depends claim 15.  This combination, specifically Bechtel, further discloses: the vehicular sensing system of claim 14, wherein the global positioning system is part of a navigation system of the vehicle (See [0256]).

Regarding claim 17, Zeng discloses: vehicular sensing system, said vehicular sensing system comprising:
a data processor disposed at a vehicle equipped with said vehicular sensing system (See figure 14, fusion system 190, implemented in a processor.);
wherein image data captured by said camera is provided to said data processor, and wherein image data captured by said camera and provided to said data processor is processed at said data processor (Image data is provided to cueing context block 194, from 192.);
a radar sensor disposed at the equipped vehicle and having a field of sensing at least forward of the equipped vehicle (radar sensor 170 in figure 13 has forward field of view 172.);
wherein the field of sensing of said radar sensor overlaps a portion of the field of view of said camera (Field of view of radar sensor 170 in figure 13 is the region 172, overlapping vision system 174 field of view 176.);
wherein, during a driving maneuver of the equipped vehicle, and responsive at least in part to radar data captured by said radar sensor, said vehicular sensing system detects another vehicle that is located within the field of sensing of said radar sensor and outside of the field of view of said camera and determines movement of the range-sensor detected other vehicle relative to the equipped vehicle ([0137] discloses with respect to figure 14 that the sensor fusion system 190  fuses target data from a vision system 174 with LiDAR scan cluster maps from at a cueing context block 194.  As disclosed in [0134], the output of vision system target data acts as a cueing signal to cause fusion of LiDAR sensor outputs with the image sensor outputs to identify a target by its x, y position, velocity (V-x, vy).);
wherein, when the radar-detected other vehicle enters the field of view of said camera, said vehicular sensing system, at least in part via processing at said data processor of image data captured by said camera and provided to said data processor, determines that the radar-detected other vehicle is an object of interest (When a vehicle enters the image sensor/radar field of view 174 in figure 13, a cueing signal is sent to a LiDAR tracking algorithm block 198 of figure 14, where target data is matched a stored object model.  This processing at the LiDAR tracking algorithm block and matching with a stored object model, responsive to the vision system tracking input, is a determination that the target is an “object of interest.”); and
wherein an output of said vehicular sensing system is provided for use by at least
one driving assist system of the equipped vehicle (As disclosed in last two lines of [0137] with respect to figure 14 that an application block 200 uses the estimated target parameters to implement one or more safety applications, such adaptive cruise control, automatic braking, etc.).
wherein the at least one driving assist system of the equipped vehicle comprises a headlamp control system of the equipped vehicle and at least one selected from the group consisting of (i) a lane departure warning system of the equipped vehicle and (ii) an adaptive cruise control system of the equipped vehicle (Last line of [0137]).
Zeng does not disclose:
a camera disposed at an in-cabin side of a windshield of the equipped vehicle and having a field of view through the windshield exterior and at least forward of the equipped vehicle, wherein said camera comprises a CMOS imaging array sensor;
wherein said camera is operable to capture image data;
	However Bechtel discloses in an analogous art a system for automatically controlling vehicle equipment, in which outputs from a rearview mirror-mounted camera are used to control certain vehicle functions (Abstract, [0009]).  Bechtel discloses in [0083] that this sensor has a forward view, and in [0085] discloses that the image sensor can be a CMOS sensor.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to equip the vehicle vision system disclosed in Zeng with at least one in-cabin mounted forward facing CMOS image sensor, as disclosed Bechtel, in order to provide a clear forward view, while also protecting the camera from the elements (Bechtel [0083].)

Regarding claim 19, the combination of Zeng in view of Bechtel discloses the limitations of claim 17, upon which depends claim 19.  This combination, specifically Zeng, further discloses the vehicular sensing system of claim 17, wherein said data processor comprises an image processing chip (See [0162]).

	Regarding claim 22, Zeng discloses: vehicular sensing system, said vehicular sensing system comprising:
a data processor disposed at a vehicle equipped with said vehicular sensing system (See figure 14, fusion system 190, implemented in a processor.);
wherein image data captured by said camera is provided to said data processor, and wherein image data captured by said camera and provided to said data processor is processed at said data processor (Image data is provided to cueing context block 194, from 192.);
a lidar sensor disposed at the equipped vehicle and having a field of sensing at least forward of the equipped vehicle (radar sensor 170 in figure 13 has forward field of view 172.);
wherein the field of sensing of said lidar sensor overlaps a portion of the field of view of said camera (Field of view of lidar sensor 166 in figure 13 is the region 168, overlapping vision system 174 field of view 176, the latter having a narrower arc than the former.);
wherein, during a driving maneuver of the equipped vehicle, and responsive at least in part to radar data captured by said radar sensor, said vehicular sensing system detects another vehicle that is located within the field of sensing of said lidar sensor and outside of the field of view of said camera and determines movement of the range-sensor detected other vehicle relative to the equipped vehicle ([0137] discloses with respect to figure 14 that the sensor fusion system 190  fuses target data from a vision system 174 with LiDAR scan cluster maps from at a cueing context block 194.  As disclosed in [0134], the output of vision system target data acts as a cueing signal to cause fusion of LiDAR sensor outputs with the image sensor outputs to identify a target by its x, y position, velocity (V-x, vy).);
wherein, when the lidar-detected other vehicle enters the field of view of said camera, said vehicular sensing system, at least in part via processing at said data processor of image data captured by said camera and provided to said data processor, determines that the lidar-detected other vehicle is an object of interest (When a vehicle enters the image sensor/radar field of view 174 in figure 13, a cueing signal is sent to a LiDAR tracking algorithm block 198 of figure 14, where target data is matched a stored object model.  This processing at the LiDAR tracking algorithm block and matching with a stored object model, responsive to the vision system tracking input, is a determination that the target is an “object of interest.”); and
wherein an output of said vehicular sensing system is provided for use by at least
one driving assist system of the equipped vehicle (As disclosed in last two lines of [0137] with respect to figure 14 that an application block 200 uses the estimated target parameters to implement one or more safety applications, such adaptive cruise control, automatic braking, etc.).
wherein the at least one driving assist system of the equipped vehicle comprises a headlamp control system of the equipped vehicle and at least one selected from the group consisting of (i) a lane departure warning system of the equipped vehicle and (ii) an adaptive cruise control system of the equipped vehicle (Last line of [0137]).
Zeng does not disclose:
a camera disposed at an in-cabin side of a windshield of the equipped vehicle and having a field of view through the windshield exterior and at least forward of the equipped vehicle, wherein said camera comprises a CMOS imaging array sensor;
wherein said camera is operable to capture image data;
	However Bechtel discloses in an analogous art a system for automatically controlling vehicle equipment, in which outputs from a rearview mirror-mounted camera are used to control certain vehicle functions (Abstract, [0009]).  Bechtel discloses in [0083] that this sensor has a forward view, and in [0085] discloses that the image sensor can be a CMOS sensor.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to equip the vehicle vision system disclosed in Zeng with at least one in-cabin mounted forward facing CMOS image sensor, as disclosed Bechtel, in order to provide a clear forward view, while also protecting the camera from the elements (Bechtel [0083].)

Regarding claim 24, the combination of Zeng in view of Bechtel discloses the limitations of claim 22, upon which depends claim 24.  This combination, specifically Zeng, further discloses: the vehicular sensing system of claim 22, wherein said data processor comprises an image processing chip (See [0162]).

Claims 2, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, in view of Bechtel, in further view of Boice, US 2006/0126738 A1

Regarding claim 2, the combination of Zeng in view of Bechtel discloses the limitations of claim 1, upon which depends claim 2.  This combination does not disclose: the vehicular sensing system of claim 1, wherein, during the driving maneuver of the equipped vehicle, and responsive at least in part to sensor data captured by said range sensor, said vehicular sensing system determines that the range sensor-detected other vehicle is moving relative to the equipped vehicle toward the field of view of said camera.
However Boice discloses in a related art directed to a multi-camera surveillance system a tracking handoff method, in which the system determines whether a tracked object is likely to enter the field of view of a camera within the system, based on motion information from another field of view (Fig. 14; [0133]). 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s invention to incorporate a tracking handoff, because the close-looped tracking and camera handoff disclosed in Sakamoto allows automatic cooperation between different cameras monitoring different fields of view, mitigating the need for a skilled operator of the cameras, and promoting more reliable tracking of an object of interest across multiple cameras (Boice [0007], last 4 lines).

Claims 18 and 23 recite analogous limitations to claim 2, above, and are rejected for the same reasons of obvious as provided for claim 2.

Claims 7, 8, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable in view of Grigsby, US 2009/0231433 A1

	Regarding claim 7, the combination of Zeng in view of Bechtel discloses the limitations of claim 1, upon which depends claim 7.  This combination does not disclose: the vehicular sensing system of claim 1, wherein the output of said range sensor is provided to at least one selected from the group consisting of (i) a vehicle-to-vehicle communication system and (ii) a vehicle-to-infrastructure communication system.
	However Grigsby discloses a vehicle-to-vehicle communication system in which camera data is shared among vehicles, allowing a user to select a particular scene for presentation on their vehicle display, and to “lock” a display of that scene, irrespective of the camera or cameras viewing that scene, as disclosed in [0047] with respect to figures 8-10.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate vehicle-to-vehicle sharing of video data in the vehicle vision system disclosed in Zeng, as disclosed in Grigsby, in order to enable a driver to select and maintain a view of a scene of interest, without the need to repeatedly reacquire the scene by reviewing scenes from different video cameras (Grigsby [0007]).

Regarding claim 8, the combination of Zeng in view of Bechtel in view of Grigsby discloses the limitations of claim 7, upon which depends claim 8.  This combination, specifically Zeng, discloses: the vehicular sensing system of claim 7, comprising a vehicle interface processor that receives the output of said range sensor and receives an output of said data processor (As disclosed in [0137], the invention uses an object detection from a radar or vision sensor to cue a LiDAR sensor output fusion system.  Sensor output is joined with LiDAR scan cluster maps at a cueing context block 194 of figure 14, implemented in a processor.), and wherein said vehicle interface processor communicates hypothesis information to said data processor for accelerated determination that the range sensor detected other vehicle is an object of interest (As disclosed in [0010], the radar/vision system contacts assist the LiDAR system in determining whether to merge or split LiDAR contacts from a previous timestep at a current timestep.  See figs. 19-23, and [0143]-[0147]).

Claims 20 and 25 recite analogous limitations to claim 7, above, and are rejected for the same reasons of obvious as provided for claim 7.

Claims 12, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, in view of Bechtel, in view of Knox, US 8,106,755 B1.

Regarding claim 12, Zeng discloses the limitations of claim 1, upon which claim 12 depends.  Tis combination does not disclose: the vehicular sensing system of claim 1, wherein the at least one driving assist system of the equipped vehicle comprises a lane departure warning system of the equipped vehicle.
	However, Knox discloses a vehicle camera system having a departure warning system (See column 8, lines 1-8.)
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate a lane departure warning system into the vehicle vision system disclosed in Zeng, as disclosed in Knox.  As disclosed in column 2, lines 45-57, the lane departure system and accompanying hardware adds little in the way of cost, and improves accuracy and reliability compared with then-state-of-the-art two-dimensional adaptive cruise control sensor systems.

	Claims 21 and 26 comprise similar scope to claim 12, insomuch as claim 12 inherits an adaptive cruise control feature limitation from claim 1, while further reciting “the at least one driving assist system of the equipped vehicle comprises a lane departure warning system of the equipped vehicle”.  Therefore claims 21 and 26 are rejected for analogous reasons of obviousness to those set forth in claim 12 above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng, in view of Bechtel, in view of Sarti, EP 947963 A1

Regarding claim 16, the combination of Zeng in view of Bechtel discloses the limitations of claim 1, upon which depends claim 16.  This combination does not disclose explicitly: the vehicular sensing system of claim 1, wherein image data captured by said camera is stored in a recycling memory of the vehicle as a continuous running loop of a predetermined time period.
Sarti discloses a vehicle mounted camera system which stores captured video data in a First-in-first-out (FIFO) memory, as disclosed in [0016].
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate a FIFO memory into the vehicle vision system of Zeng in view of Bechtel, as disclosed in Sarti, in order to provide a “black box” functionality to the vision system.  By recording video in a FIFO buffer, the system can capture events immediately preceding a collision, for insurance and other legal purposes, (Sarti [0006]-[0012]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425